

116 HR 388 IH: Financial Reporting Threshold Modernization Act
U.S. House of Representatives
2019-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 388IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2019Mr. Loudermilk (for himself, Mr. Tipton, and Mr. Emmer) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo update thresholds for certain currency transaction reports and suspicious activity reports, and for other purposes. 
1.Short titleThis Act may be cited as the Financial Reporting Threshold Modernization Act. 2.Updating thresholds for certain currency transaction reports and suspicious activity reports (a)Thresholds for certain currency transaction reports (1)In generalNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the Secretary of the Treasury shall revise regulations issued with respect to section 5313 of title 31, United States Code, to update each $10,000 threshold amount in such regulations to $30,000. 
(2)Threshold for reports relating to coins and currency received in nonfinancial trade or businessSection 5331 of title 31, United States Code, is amended by striking $10,000 each place such term appears in heading or text and inserting $30,000. (b)Thresholds for suspicious activity reportsNot later than the end of the 180-day period beginning on the date of the enactment of this Act, each Federal department or agency that issues regulations with respect to reports on suspicious transactions described under section 5318(g) of title 31, United States Code, shall update each $5,000 threshold amount in such regulations to $10,000 and each $2,000 threshold amount in such regulation to $3,000. 
(c)Updating the money services business definition thresholdsNot later than the end of the 180-day period beginning on the date of the enactment of this Act, the Secretary of the Treasury shall revise section 1010.100(ff) of title 31, Code of Federal Regulations, to update each $1,000 threshold amount in such regulations to $3,000. 